           Case 2:21-cv-00001-APG-NJK Document 8 Filed 01/25/21 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JAZMIN LOPEZ,                                            Case No.: 2:21-cv-00001-APG-NJK

 4          Plaintiff                                      Order Remanding Case for Lack of
                                                              Subject Matter Jurisdiction
 5 v.

 6 GEICO GENERAL INSURANCE
   COMPANY,
 7
        Defendant
 8

 9         Defendant GEICO General Insurance Company removed this action on the basis of

10 diversity jurisdiction. ECF No. 1. I ordered GEICO to show cause why this case should not be

11 remanded for lack of subject matter jurisdiction. ECF No. 6. I did so because although the

12 plaintiff alleged in the amended complaint that she made a $100,000 settlement demand, there

13 was no indication as to how the plaintiff reached this amount as a reasonable estimate of her

14 claim, given that she alleged approximately $29,000 in medical bills and she received $25,000

15 from the tortfeasor’s insurer.

16         In its response to the order to show cause, GEICO does not present sufficient evidence to

17 show that the $100,000 demand was a good faith estimate of the plaintiff’s claims. The

18 $100,000 demand was made in October 2019 based on $23,392.56 in medical bills. ECF No. 7-3.

19 The demand letter states that the plaintiff “may . . . require additional and extensive treatment,

20 including surgery/surgeries.” ECF No. 7-3 at 3. But the letter does not refer to any medical

21 opinion to support that statement and GEICO has not provided any. More than year later, the

22 amended complaint alleged $28,908.56 in medical bills, suggesting the plaintiff has not had

23
           Case 2:21-cv-00001-APG-NJK Document 8 Filed 01/25/21 Page 2 of 2




 1 significant continuing treatment. ECF No. 1-2 at 4. GEICO therefore has not met its burden of

 2 showing subject matter jurisdiction.

 3         I THEREFORE ORDER that this case is remanded to the state court from which it was

 4 removed for all further proceedings. The clerk of the court is instructed to close this case.

 5         DATED this 25th day of January, 2021.

 6

 7
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
